IiiSHET,'J.
A motion is made to dismiss the appeal in this ease, on the ground that the plaintiff, appellant, has acquiesced in said judgment, by having voluntarily executed the same, said appellant having subsequently to the granting of the appeal, taken the amount of $2,647 08, in bank notes of the Bank of Louisiana, tendered to him, and for which judgment was rendered in his favor, as appears from the copy, of the receipt of the appellant, filed in this Court.
Said receipt is in the following words : “Received from the Clerk of. the Fourth District Court the sum of twenty-six hundred and forty-seven dollars and eight cents, in notes of the Bank of Louisiana, to be held by me subject to the decision of the Supreme Court in the above ease.
(Signed) H. R. Grandmont, attorney for plaintiff; $11 27 still due.”-
This cannot be considered a payment in satisfaction of the judgment,- or acquiescing therein; for the receipt expressly.states-that these hank notes are to be held subject to the decision of this Court in this case. It must be viewed as a deposit made by the Clerk of the Fourth District Court, in the hands of plaintiff’s attorney, to abide the action of this-Court. .
This view is sustained by the fact that the costs, a statement of which, with the sum recorded by the Clerk, accompanies the receipt, were not deducted.
The attorney of the plaintiff seems to he the custodian for the Clerk.
It is therefore ordered that the motion to dismiss be overruled, atthe costs of the mover.